* FAIRCLOTH, J., did not sit on the hearing of this case.
A statement of the facts is not necessary to an understanding of the opinion. See the two preceding cases. His Honor refused both motions, and the defendant appealed.
The subject-matter of this suit was, at the time of its commencement, already involved in a suit pending in the Superior Court of Craven, entitled "Commissioners of Craven v. A. and N.C. R. R. Company, John L. Morehead, and Julius Gray," ante, 289, in which the plaintiff Gray was a party; and the relief sought in this case — the appointment of a receiver and an injunction — could have been as well obtained in that case as in this; and as it is against the policy of the law to allow multiplicity of suits between the same parties about the same matter, the plaintiff's motions ought to have been refused and the suit dismissed. Childs v. Martin, 69 N.C. 126; Claywell v. Sudderth, ante, 287. There was, therefore, error in allowing the plaintiff's motions for a receiver and for an injunction.                                 (300)
Furthermore, we have frequently held that where the subject-matter of a suit is no longer in dispute, and nothing but the costs remain, we will not try the case. Martin v. Sloan, 69 N.C. 128. The subject-matter of this suit has been disposed of at this term in the aforesaid Craven suit. There is no reason, therefore, why the suit should remain; and we would dismiss it here, but the appeal being only from interlocutory orders, the case is not in this Court.
The case may be dismissed below.
PER CURIAM.                                                Reversed.
Cited: Long v. Jarrett, 94 N.C. 446; Emry v. Chappell, 148 N.C. 330.